DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, filed on 04/27/2022, with respect to the rejection(s) of Claims 1, 5, 6, 7, 14, 18, 19, 20, 25, 26, 27, and 28 are rejected under 35 U.S.C.
103 as being unpatentable over Gopal et al. (US 2018/0282608 A1) , and further in view of Armstrong et al. (US 2015/0300139 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made set forth below.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Objections
Claims 7 and 20 are objected to because of the following informalities:  Claim recites EDTA.  It should be spelled out.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 7 and 20, the phrase "and / or" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 6, 14, 18, 19, 25, 26, 27, and 28 are rejected under 35 U.S.C.
103 as being unpatentable over Gopal et al. (US 2018/0282608 A1). (“Gopal’ herein-
cited previously), Armstrong et al. (US 2015/0300139 A1) (“Armstrong” herein- cited previously) and further in view of  Cassidy et al. (US 2007/0069182 A1) (“Cassidy” herein)

Claim 1
Gopal discloses a multi-functional composition for biochemically enhanced oil recovery comprising: [0043-0047; 0032]
 an antimicrobial biosurfactant component comprising a glycolipid, a lipopeptide, or a combination thereof, wherein the glycolipid is selected from the group consisting of sophorolipids and rhamnolipids, [0011; 0028-0029; 0045]
 a solvent, [0046]
a first ammonium salt, and ammonium hydroxide, [0040; 0047; 0070] and 
corrosion inhibitor, [0044]
 wherein the composition does not comprise live microorganisms. 
(i.e. biocide properties= no living microorganisms) 
[0011].
	Gopal however does not explicitly disclose the antimicrobial biosurfactant component comprising a glycolipid, a lipopeptide, or a combination thereof, wherein the glycolipid is selected from the group consisting of sophorolipids and rhamnolipids and the corrosion inhibitor is a glyoxal
	Armstrong teaches the above limitation (See paragraph 0026 → Armstrong teaches this limitation in that sophorolipids may be manufactured from corn (or other grain-based media) and vegetable oil with variations in the process being dependent on the natural and non-pathogenic yeast strand and production medium. As such, sophorolipids are naturally occurring bio-surfactant glycolipids produced from yeasts. For instance, the sophorolipids are glycolipids produced fermentatively from such yeasts as Candida bombicola, Candida apicola, and Wickerhamiella domercqiae. Sophorolipids are generally composed of a dimeric sophorose sugar moiety (8-D-Glc- (1.fwdarw.2)-D-Glc) linked glycosidically to a hydroxyl fatty acid residue.) for the purpose of having biodegradable, non-toxic, biocompatible and are made from renewable resources. [0038]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have the biosurfactant of Gopal, with the above limitation, as taught by Armstrong, in order to have biodegradable, non-toxic, biocompatible and made from renewable resources. [0038] 
	Cassidy teaches the above limitation (See paragraphs 0020 Cassidy teaches this limitation in the additional aldehyde compound may be used in combination with the cinnamaldehyde compound to enhance the corrosion inhibition of the corrosion inhibitor compositions. Examples of suitable additional aldehyde compounds include, but are not limited to, formaldehyde, formaldehyde sources, benzaldehyde, crotonaldehyde, furfuraldehyde, paraformaldehyde, paraldehyde, glyoxal, glyoxalic acid, hexamethylenetetramine, and mixtures thereof) for the purpose of  being present in environments in which corrosion inhibitor may be particularly effective include any downhole application in which the environment is relatively acidic. [0014]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Gopal, as taught by Cassidy in order to be effective in any downhole application in which the environment is relatively acidic.

Claim 5
Gopal discloses the composition of claim 1, wherein the solvent is isopropyl alcohol. [0038]

Claim 6
Gopal discloses the composition of claim 1, wherein the first ammonium salt is selected from the group consisting of ammonium chloride, ammonium phosphate and diammonium phosphate. [0070]

Claim 14
Gopal discloses a method is provided for simultaneously enhancing oil recovery, improving the quality of oil and gas, and preventing and/or reducing corrosion of oil and gas production equipment, wherein the method comprises applying a multi-functional composition to an oil and/or gas-containing formation, said composition comprising: [0043-0047; 0032; 0054-0055]
 	 an antimicrobial biosurfactant component comprising a glycolipid, a lipopeptide, or a combination thereof, wherein the glycolipid is selected from the group consisting of sophorolipids and rhamnolipids, [0011; 0028-0029; 0045]
a solvent, , [0046]
 a first ammonium salt, and ammonium hydroxide, and [0040; 0047; 0070] and 
corrosion inhibitor, [0044] and 
further wherein no live microorganisms are applied to the oil and/or gas-containing formation. (i.e. biocide properties= no living microorganisms) 
[0011].
 	Gopal however does not explicitly disclose the antimicrobial biosurfactant component comprising a glycolipid, a lipopeptide, or a combination thereof, wherein the glycolipid is selected from the group consisting of sophorolipids and rhamnolipids and the corrosion inhibitor is a glyoxal
	Armstrong teaches the above limitation (See paragraph 0026 → Armstrong teaches this limitation in that sophorolipids may be manufactured from corn (or other grain-based media) and vegetable oil with variations in the process being dependent on the natural and non-pathogenic yeast strand and production medium. As such, sophorolipids are naturally occurring bio-surfactant glycolipids produced from yeasts. For instance, the sophorolipids are glycolipids produced fermentatively from such yeasts as Candida bombicola, Candida apicola, and Wickerhamiella domercqiae. Sophorolipids are generally composed of a dimeric sophorose sugar moiety (8-D-Glc- (1.fwdarw.2)-D-Glc) linked glycosidically to a hydroxyl fatty acid residue.) for the purpose of having biodegradable, non-toxic, biocompatible and are made from renewable resources. [0038]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have the biosurfactant of Gopal, with the above limitation, as taught by Armstrong, in order to have biodegradable, non-toxic, biocompatible and made from renewable resources. [0038] 
	Cassidy teaches the above limitation (See paragraphs 0020 Cassidy teaches this limitation in the additional aldehyde compound may be used in combination with the cinnamaldehyde compound to enhance the corrosion inhibition of the corrosion inhibitor compositions. Examples of suitable additional aldehyde compounds include, but are not limited to, formaldehyde, formaldehyde sources, benzaldehyde, crotonaldehyde, furfuraldehyde, paraformaldehyde, paraldehyde, glyoxal, glyoxalic acid, hexamethylenetetramine, and mixtures thereof) for the purpose of  being present in environments in which corrosion inhibitor may be particularly effective include any downhole application in which the environment is relatively acidic. [0014]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Gopal, as taught by Cassidy in order to be effective in any downhole application in which the environment is relatively acidic.

Claim 18
Gopal discloses the method of claim 14, wherein the solvent is isopropyl alcohol. [0038]

Claim 19
Gopal discloses the method of claim 14, wherein the first ammonium salt is selected from the group consisting of ammonium chloride, ammonium phosphate and diammonium phosphate. [0070]

Claim 25
Gopal discloses the method of claim 14, wherein the method dissolves scale in the formation and in oil and gas production equipment.  [0054-0055]

Claim 26
Since Gopal teaches  the same composition comprising a solvent, surfactant,
ammonium salt, ammonium hydroxide, and a corrosion inhibitor such as glyoxal, it would be an antimicrobial biosurfactant that improve oil and/or gas quality by reducing the hydrogen sulfide and/or mercaptan concentration of the oil and/or gas.
 	"Products of identical chemical composition cannot have mutually exclusive
properties”. A chemical composition and its properties are inseparable. Therefore, if the
prior art teaches the identical chemical structure, the properties applicant disc loses and
/or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255,
195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed
Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam
Wareen Corp v DF Newtield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 27
Gopal discloses the method of claim 14, wherein the method reduces microbial induced corrosion (MIC). [0028]

Claim 28
Gopal discloses the method of claim 14, wherein the method controls sulfate-reducing bacteria (SRB). [0028]

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gopal , Armstrong, Cassidy, as applied to claims 1 and 14 above, and in further view of Mason et al. (US 2019/0292436 A1) (“Mason” herein – cited previously)

Claims 7 and 20
Gopal discloses the composition of claim 1.  Gopal however does not explicitly disclose, further comprising EDTA, carbolic acid and/or phenolic acid.
	Mason teaches the above limitation (See paragraph 010→ Mason teaches this
limitation in that the acid or chelating agent comprises acetic acid, carbonic acid, citric
acid, ethylenediaminetetraacetic acid (EDTA), glycolic acid (hydroxyacetic acid),
gluconic acid, hydrochloric acid, hydrofluoric acid, nitric acid, nitrilotriacetic acid (NTA),
phosphoric acid, sulfuric acid or tartaric acid. The acid or chelating agent can include
any two or more of the foregoing listed acids or chelating agents) for the purpose of
remove damage or mitigate the effects of damage, to improve permeability, to mitigate
declining production, and/or to enhance recovery of crude oil and/or natural gas. [0005]
	Accordingly, it would have been obvious to a person of ordinary skill in the art
before the effective filling date of the claimed invention to modify the
composition/method of Gopal with the above limitation as taught by Mason, in order to
enhance oil and/or natural gas production.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Gopal, Armstrong, Cassidy , as applied to claim 14, and in further view of  Arnold et al. (US 6,942,037 B1( “Arnold” herein- cited previously).

Claim 29
Gopal discloses the method, according to claim 14.  Gopal however does not explicitly disclose, further comprising the step of determining the amount of hydrogen sulfide in a formation prior to applying the composition to the environment. 
	Arnold teaches the above limitation (See Col. 1 lines 38-51 → Arnold teaches this limitation in that Generally speaking, hydrogen sulfide and organic sulfides (collectively here "sulfides"), because of their corrosiveness and toxicity, are typically removed from natural gas in the field prior to introduction to a pipeline for
transport to a market or off-site processing plant. The maximum level of hydrogen
sulfide, "H.sub.2 S", the primary sulfide impurity of natural gas, permitted to be
introduced into a pipeline is often limited to 0.25 grains per 100 cubic feet of gas, that is, 4 parts per million (ppm), although in some instances, up to 1 grain per 100 cubic feet (16 ppm) is acceptable ) for the purpose of ought for intermittently mitigating high (200+ppm hydrogen sulfide, and the purpose of having maintenance personnel working safely in the proximity of such wellbores without exposing the maintenance personnel to dangerous working conditions
for discrete periods of time without requiring extensive personal safety equipment. (Col.
3 lines 20-23)
 	Accordingly, it would have been obvious to a person of ordinary skill in the art
before the effective filling date of the claimed invention to modify the composition
/method of Gopal with the above limitation, as taught by Arnold, in order to have
maintenance personnel working safely in the proximity of such wellbores without
exposing the maintenance personnel to dangerous working conditions for discrete
periods of time without requiring extensive personal safety equipment.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        05/12/2022